
	
		II
		112th CONGRESS
		1st Session
		S. 518
		IN THE SENATE OF THE UNITED STATES
		
			March 9, 2011
			Mr. Johnson of South
			 Dakota (for himself, Mr. Crapo,
			 Mr. Harkin, Mr.
			 Moran, Mr. Bennet,
			 Mr. Cochran, Mr. Merkley, Mr.
			 Roberts, Mrs. Gillibrand,
			 Mr. Barrasso, Ms. Landrieu, Mr.
			 Risch, Ms. Klobuchar, and
			 Mr. Isakson) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  an exclusion for assistance provided to participants in certain veterinary
		  student loan repayment or forgiveness programs.
	
	
		1.Short titleThis Act may be cited as the
			 Veterinary Medicine Loan Repayment
			 Program Enhancement Act.
		2.Exclusion for
			 assistance provided to participants in certain veterinary student loan
			 repayment or forgiveness programs
			(a)In
			 generalParagraph (4) of
			 section 108(f) of the Internal Revenue Code of 1986 is amended—
				(1)by striking
			 or after such Act,,
				(2)by striking
			 such State). and inserting such State), under section
			 1415A of the National Agricultural Research, Extension, and Teaching Policy Act
			 of 1977 (7 U.S.C. 3151a), or under any other State loan repayment or loan
			 forgiveness program that is intended to provide for increased access to
			 veterinary services in such State., and
				(3)by striking
			 state in the heading and inserting
			 other.
				(b)Effective
			 dateThe amendments made by this section shall apply to amounts
			 received by an individual in taxable years beginning after December 31,
			 2010.
			
